DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed March 9, 2021 (hereinafter “03/09/21 Amendment") has been entered, and fully considered.  In the 03/09/21 Amendment, claims 2, 3, & 6-8 were amended, claims 1, 9, & 11 were cancelled (claims 5 & 10 were cancelled in one or more prior Amendments), and claims 12-20 were newly added.  Therefore, claims 2-4, 6-8, & 12-20 are now pending in the application. 
3.	The 03/09/21 Amendment has overcome the rejections under §§ 102 & 103 previously set forth in the Non-Final Office Action mailed 12/10/20 (“12/10/20 Action”). 
4.	New grounds of rejection under § 112(a) are set forth herein, necessitated by Applicant’s Amendment.
5.	As a result of the 03/09/21 Amendment:
Independent claim 12 (and dependent claims 2-4 & 6-8) are rejected under 35 U.S.C. 112(a), but would be allowable if rewritten or amended to overcome the § 112(a) rejection set forth below; and 
Claims 13-20 are allowed for the reasons set forth in detail below.  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

7.	Claims 2-4, 6-8, & 12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
8.	Newly added independent claim 12 recites the following limitation in lines 7-11:
a separately configured bridge comprising a printed circuit board and connectable to the power source via at least one electric connection or at least one electric line, the bridge including at least one contact point for supplying each of the at least one first electrode and the at least one second electrode with electric power…

Emphasis added.

	As written, the above-emphasized limitation covers a scenario where a single contact point of the bridge supplies electric power to two electrodes (the at least one first electrode and the at least one second electrode).  
	There is no support in the as-filed Specification (or the priority applications) for the recitation of a single contact point of the bridge supplying electric power to two electrodes. 
	By contrast, the Specification clearly points to a first contact element [spring contact element (32)] for supplying the first electrode (18) with power:
[0049] It can further be inferred from FIG. 2 that the contact elements 26, 28, 30 in the form of a cutting and/or clamping element are in contact, i.e. adjacent to spring contact elements 32, 33, which are arranged distally next to the contact element 30 in FIG. 2. In particular, there is an electric connection between the contact element 30 to which the electric line 22 is fastened and the spring contact element 32 by direct contact of said two component parts. In this way the electric power generated by the electric power source 24 can be guided via the electric line 22 and the contact element 30 to the spring contact element 32. It is further evident from FIG. 2 that a spring member 32a of the spring contact element 32 is arranged inside the handle unit 6 so that it is pressed from below against a lower surface side 18b of the electrode 18. In this the spring contact element 32 is in electrically conducting contact with the side 18b of the electrode 18 facing the active surface 18a so as to supply the electric power generated by the electric power source 24 via the electric line 22, the contact element 30 and the spring contact element 32 to the electrode 18.

Published Specification (U.S. 2016/0235472), at ¶[0049], emphasis added.

	The Specification then clearly points to a second contact element for supplying the second electrode (20) with power:
[0052] Moreover, in FIG. 2 a resiliently or, resp., floatingly supported contact element 42 is shown which is equally electrically connected to the electric line 22. The resiliently supported contact element 42 serves for establishing an electric connection to the other handle unit 8 or instrument branch 12 not shown in FIG. 2 and, respectively, to the electrode 20 arranged thereon by contacting the same. In this manner, an electric connection can be established between the electric line 22 and the electrode 20 via the printed board 34 and, resp., by the resiliently supported contact element 42 arranged thereon when the two handle units 6, 8 and the instrument branches 10, 12, respectively, are approaching each other…

Published Specification (U.S. 2016/0235472), at ¶[0052], emphasis added.

	As the foregoing passages make clear, each electrode is supplied with power by its own corresponding contact element (or point).  
While it is appreciated that a word-for-word recitation of a claim limitation in the specification is not required to comply the written description requirement [see, e.g., Ex parte Sorenson, 3 U.S.P.Q.2d 1462, 1463 (Bd. Pat. App. & Int’f 1987) (“[A]ppellant’s specification need not describe the claimed invention in ipsis verbis to comply with the written description requirement...”)], Examiner can find no language or description to support this limitation or, at the very least, to reasonably convey to one of ordinary skill in the art that a single contact point of the bridge supplies electric power to two electrodes.  
Moreover, the drawing figures also fail to convey support for this limitation.  

9.	Dependent claims 2-4 & 6-8 are rejected as ultimately depending from a claim (claim 12) rejected under 35 U.S.C. 112(a).

Allowable Subject Matter
10.	Independent claim 12 would be allowable if rewritten or amended to overcome the rejection under § 112(a) set forth above.  
11.	NOTE:  Dependent claims 2 & 3 each include recitations of “the at least one contact point,” while dependent claim 8 includes recitations of both “a first contact” and “a second contact.”  As such, these dependent claims should also be considered and amended (if necessary) to ensure that the language therein concerning “the at least one contact point” (or contacts) is consistent with the language ultimately utilized in independent claim 12 to overcome the rejection under § 112(a).   
12.	Regarding independent claim 12, the prior art of record fails to teach all the limitations of, or render obvious, the claimed HF surgical instrument.  
More particularly, independent claim 12 requires, inter alia, “the first instrument branch having a receiving opening beneath the at least one first electrode, the receiving opening formed between the at least one first electrode and a housing wall of a handle unit, the bridge being insertable into the receiving opening and advanceable between the housing wall and the at least one first electrode and into the first instrument branch in a longitudinal direction.” 
Neither U.S. 2013/0046337 to Evans et al. (“Evans”), nor the other references of record, teach or render obvious the claimed instrument branch/receiving opening configuration referenced above.  For example, with reference to FIG. 5 of Evans (reproduced below), the bridge [flex circuit (140)] is removably placed in the jaw frame (122) when the electrode [sealing not connected to) jaw frame (122) [Evans, ¶[0064]; FIG. 5].    

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	As such, when the electrode [sealing plate (226) of housing (224)] is connected to jaw frame (122), no receiving opening exists, and, as a result, the bridge [flex circuit (140)] can’t be insertable into the opening and advanceable between the housing wall and the at least one first electrode and into the first instrument branch in a longitudinal direction. 

13.	Claims 13-20 are allowed. 
14.	Regarding independent claim 13, the prior art of record fails to teach all the limitations of, or render obvious, the claimed HF surgical instrument.  
More particularly, independent claim 13 requires, inter alia, “a separately configured bridge comprising a printed circuit board and connectable to the power source via at least one electric connection or at least one electric line, the bridge including a first spring-biased contact point for supplying the at least one first electrode with electric power by spring contact, the 
Neither Evans, nor the other references of record, teach or render obvious the claimed bridge including a first spring-biased contact point for supplying the at least one first electrode with electric power by spring contact, the bridge also including a second spring-biased contact point for supplying the at least one second electrode with electric power.
For example, in Evans, a single bridge [flex circuit (140)] does not have spring contacts for supplying power to electrodes in both jaws [i.e., to both sealing plate (226) of jaw (120) and sealing plate (216) of jaw (110)], nor would there be apparent reason to modify Evans to include such an arrangement since Evans discloses that each jaw [(110, 120)] has its own respective bridge [(140, 150)].   

Response to Arguments
15.	Independent claim 12 (and dependent claims 2-4 & 6-8) are rejected under 35 U.S.C. 112(a), but would be allowable if rewritten or amended to overcome the § 112(a) rejection, necessitated by Applicant’s Amendment.  
16.	Claims 13-20 are allowed for the reasons set forth above. 

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
 /Ronald Hupczey, Jr./ Primary Examiner, Art Unit 3794